GLICKSTEIN, Judge,
concurring specially.
Having never succeeded, during twenty-two years of legal practice in Broward County, in obtaining a trial court order granting a Florida Rule of Civil Procedure 1.150(a) motion to strike, I had figuratively relegated that rule to the dusty library shelf alongside the Harvard Classics, as it seemed equally unread and unused. Accordingly, during oral argument, I complimented appellee’s counsel for having apparently obtained such an order in the instant case.
Alas, I spoke too soon. We are reversing because the record does not sufficiently show the falsity of appellant’s pleadings, and we agree with the Third District Court’s holding in Slatko that rule 1.140(f) fails to authorize entry of a summary judgment, but authorizes only a strike of redundant, immaterial, impertinent or scandalous matter. Whether it would be desirable and proper to change either rule so as to provide for summary judgment in the circumstances may be a matter for the appropriate committee of The Florida Bar to address.